COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Erica T. Moore

Appellate case number:     01-22-00265-CV

Trial court case number: 2016-56424

Trial court:               309th District Court of Harris County

        This Court issued an opinion on May 10, 2022, denying relator’s petition for writ of
mandamus. On May 12, 2022, relator filed a motion for rehearing en banc. In consideration of
this motion, the Court observes that in the petition for writ of mandamus relator declared that every
factual statement in the petition was supported by competent evidence in the appendix, but relator
failed to comply with the Rule 52.3(k) requirement that the appendix include “certified or sworn
copies” of documents showing the matter complained of. See TEX. R. APP. P. 52.3(k)(1)(A). On
July 11, 2022, relator filed a supplemental notice containing a sworn copy of a docket control order
showing the trial court has set a trial on the merits on August 1, 2022.
        The Court will permit relator to comply with Rule 52.3(k) by filing a corrected appendix
to the petition for writ of mandamus containing the following: (1) certified copies of the appendix
documents, or (2) an affidavit for inclusion in the appendix to the petition for writ of mandamus
swearing that the documents contained in the appendix are true and correct copies of documents
as required by Rule 52.3(k). See TEX. R. APP. P. 52.3(k)(1).
       Relator must comply with this order within 5 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _______Justice Peter Kelly___________________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Goodman, and Guerra.


Date: ___July 14, 2022_________